Citation Nr: 0617868	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  05-19 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to payment of burial benefits, based on the 
veteran's 
service-connected death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from August 1942 to November 1945.  He died in 
December 2004.  The appellant is his surviving spouse.  She 
appealed to the Board of Veterans' Appeals (Board) 
in response to January and February 2005 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board advanced this case on the docket.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).  

Since the claims must be further developed before being 
decided on appeal, they are being REMANDED to the RO via the 
Appeals Management Center (AMC).  VA will notify the 
appellant if further action is required on her part.


REMAND

The veteran's death certificate shows he died in December 
2004 from cardiac arrest.

In July 2005, the RO obtained an opinion from a VA physician 
as to whether the veteran's death was related in any way to 
his service in the military, including his service-connected 
post-traumatic stress disorder (PTSD).  The examiner reviewed 
the veteran's medical history, noting that his terminal 
cardiac arrest was believed to be secondary to complications 
of sepsis, from inoperable gangrene of the right foot.  The 
examiner concluded the vascular disease was not the result of 
one documented episode during service of cramping of the 
thighs.  The examiner also stated, "[t]here is no credible 
scientific evidence, relating PTSD to the veteran's cause of 
death."

In regard to the VA examiner's latter statement, the Board 
would point out that VA's own National Center for PTSD 
(NCPTSD) has specifically stated that, "[a] number of 
studies have found an association between PTSD and poor 
cardiovascular health...  Among studies that have examined PTSD 
in relation to cardiovascular illness via physician diagnosis 
or laboratory findings, PTSD has been consistently associated 
with a greater likelihood of cardiovascular morbidity."  See 
http://www.ncptsd.va.gov/facts/problems/fs_physical_health.ht
ml.  The NCPTSD statement and the studies it refers to, 
however, do not answer the determinative question of whether 
this particular veteran's PTSD contributed substantially or 
materially to his death.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998) and Timberlake v. Gober, 14 Vet. App. 122, 
130 (2000), citing Hensley v. West, 212 F.3d 1265 (Fed. Cir. 
2000) (discussing the relative probative value of medical 
treatise evidence, including insofar as just how 
specific versus generic it must be in relating a particular 
veteran's disability or death to his military service).  
Therefore, this case must be returned to the physician who 
provided the opinion in July 2005, if possible, for an 
addendum in light of the apparent findings of other 
researchers.

In addition, the veteran's representative has pointed to the 
following provision in VA's Administrative Procedure Manual 
M21-1 as an indication that service connection for the cause 
of the veteran's death should be granted, inasmuch as a 
100 percent rating was in effect for PTSD at the time of his 
death.

A reasonable probability of service-connected (SC) death 
exists if, based on a rating decision made during the 
veteran's lifetime, one or more of the following exists:

> service connection was granted for any 
chronic disease under 38 CFR 3.309

> service connection was granted for a 
condition affecting any vital organ, or

> the veteran

- had at least one SC disease or 
disability evaluated at 50 percent 
or more disabling

- was rated 100 percent for an SC 
disease or disability, or

- was entitled to individual 
unemployability (IU)

See M21-1MR, Part IV, Subpart iii, Chapter 2, Paragraph 1(c).

The record does not reflect the RO has considered this 
provision in adjudicating the appellant's claim or explained 
why the provision does not apply in this case.  Therefore, a 
remand is necessary to resolve these outstanding issues.

The claim for burial benefits is inextricably intertwined 
with the cause-of-death claim.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996)  So appellate consideration of the 
burial benefits claim must be deferred pending completion of 
the necessary development pertaining to the cause-of-death 
claim.

Accordingly, this case is REMANDED for the following actions:

1.  Return the claims file, including a 
copy of this remand, if possible to the 
VA physician that provided the July 2005 
opinion for an addendum in light of the 
findings of VA's NCPTSD concerning the 
possible relationship between PTSD and 
cardiovascular disease.  If that 
physician is unavailable, then request a 
supplemental opinion from another 
appropriate physician.

The physician who reviews the case should 
provide answers to the following 
questions:

Is it at least as likely as not the 
veteran's 
service-connected PTSD either:

i.  caused or aggravated his 
vascular disease, or

ii.  otherwise contributed 
substantially or materially to 
the vascular so as to 
accelerate his death.

The physician must discuss the rationale 
of the opinion, especially where in 
contrast to the findings of VA's NCPTSD 
at 
(http://www.ncptsd.va.gov/facts/problems/
fs_physical_health.html)

2.  Then readjudicate the widow-
appellant's claims in light of the 
additional evidence obtained, with 
specific consideration of M21-1MR, Part 
IV, Subpart iii, Chapter 2, Paragraph 
1(c).  If her claims are not granted to 
her satisfaction, send her and her 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond to it.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the appellant due process.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


